FILED
                             NOT FOR PUBLICATION                            JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GARY LOWRY; MARIAN CAROL,                       No. 08-17408

               Plaintiffs - Appellants,          D.C. No. 3:08-cv-08025-NVW

   v.
                                                 MEMORANDUM *
 YAVAPAI COUNTY BOARD OF
 SUPERVISORS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                       Neil V. Wake, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Gary Lowry and Marian Carol appeal pro se from the district court’s

judgment in their action alleging violations of their religious freedom rights under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LS/Research
federal and state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo a grant of summary judgment. San Jose Christian Coll. v. City of

Morgan Hill, 360 F.3d 1024, 1029 (9th Cir. 2004). We may affirm on any ground

supported by the record, id. at 1030, and we affirm.

       Summary judgment was properly granted on plaintiffs’ claims under the

Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”) and

Arizona law because the undisputed evidence establishes there was no substantial

burden on their exercise of religion. See id. at 1035-36 (concluding there was no

substantial burden on the exercise of religion under RLUIPA where party could file

application for zoning permit); State v. Hardesty, 214 P.3d 1004, 1007 (Ariz. 2009)

(explaining that, to establish a violation of Arizona’s Free Exercise of Religion

Act, a party must establish, inter alia, that a governmental act substantially burdens

the exercise of religion).

       Summary judgment was properly granted on plaintiffs’ First Amendment

claims because the challenged zoning laws are neutral and generally applicable.

See San Jose Christian Coll., 360 F.3d at 1030-32 (granting summary judgment

where the zoning law was neutral and generally applicable).

       Plaintiffs’ equal protection claims fail because plaintiffs have failed to

identify others who were treated differently under the ordinances. See Christian


LS/Research                                 2
Gospel Church, Inc. v. City & County of San Francisco, 896 F.2d 1221, 1226 (9th

Cir. 1990) (“[Any] equal protection argument requires the existence of at least two

classifications of persons which are treated differently under the law.” (internal

quotation marks and citation omitted)).

       Plaintiffs’ remaining contentions lack merit.

       Because we affirm summary judgment on the merits, we do not address the

district court’s imposition of terminating sanctions as an alternative basis for

dismissal.

       We lack jurisdiction to review the district court’s order denying plaintiffs’

motion for rehearing because plaintiffs did not file a notice of appeal from that

order. See TAAG Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915
F.2d 1351, 1354 (9th Cir. 1990).

       AFFIRMED.




LS/Research                                3